Case 18-68479-pmb   Doc 24   Filed 12/20/18 Entered 12/20/18 09:22:27   Desc Main
                             Document     Page 1 of 9
Case 18-68479-pmb   Doc 24   Filed 12/20/18 Entered 12/20/18 09:22:27   Desc Main
                             Document     Page 2 of 9
Case 18-68479-pmb   Doc 24   Filed 12/20/18 Entered 12/20/18 09:22:27   Desc Main
                             Document     Page 3 of 9
Case 18-68479-pmb   Doc 24   Filed 12/20/18 Entered 12/20/18 09:22:27   Desc Main
                             Document     Page 4 of 9
Case 18-68479-pmb   Doc 24   Filed 12/20/18 Entered 12/20/18 09:22:27   Desc Main
                             Document     Page 5 of 9
Case 18-68479-pmb   Doc 24   Filed 12/20/18 Entered 12/20/18 09:22:27   Desc Main
                             Document     Page 6 of 9
Case 18-68479-pmb   Doc 24   Filed 12/20/18 Entered 12/20/18 09:22:27   Desc Main
                             Document     Page 7 of 9
Case 18-68479-pmb   Doc 24   Filed 12/20/18 Entered 12/20/18 09:22:27   Desc Main
                             Document     Page 8 of 9
Case 18-68479-pmb   Doc 24   Filed 12/20/18 Entered 12/20/18 09:22:27   Desc Main
                             Document     Page 9 of 9
